Citation Nr: 0330415	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected disability.  

2.  Entitlement to an increased evaluation for shell fragment 
wound residuals of the left hip and buttock, Muscle Group 
XVII, currently evaluated as 20 percent disabling.  

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

4.  Entitlement to a compensable evaluation for scars, 
residuals of shell fragment wounds of the left leg.  

5.  Entitlement to a compensable evaluation for perforated 
right eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1963 to October 1965 and from December 1966 to April 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In May 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  During the course of the veteran's hearing, the 
following issues arose: clear and unmistakable error in a 
December 1978 rating decision which granted service 
connection for a shell fragment wound of the left hip and 
buttocks, and assigned a 20 percent evaluation effective from 
October 1977; entitlement to service connection for post-
traumatic stress disorder; entitlement to service connection 
for tinnitus; and entitlement to service connection for a 
left knee disability.  These matters are referred to the RO 
for consideration.  

This decision will address the issues of increased ratings 
for bilateral hearing loss, and a perforated right eardrum.  
The remaining issues will be addressed in the REMAND that 
follows this decision.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  On VA audiology evaluation in December 2000, the 
veteran's bilateral sensorineural hearing loss was manifested 
by an average pure tone threshold, in decibels, at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz of 47 in the right ear 
and 37 in the left ear.  Speech discrimination ability was 88 
percent in the right ear and 84 percent in the left ear.

3.  The veteran has Level II hearing loss in the right ear 
and Level II hearing loss in the left ear.

4.  No significant residuals of the perforated right eardrum 
are currently demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service connected bilateral sensorineural 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (2003).

2.  The criteria for a compensable rating for residuals of a 
perforated right eardrum are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 
4.87, Diagnostic Code 6211 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran filed his claim on these 
issues in July 2000.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of the issues addressed in this decision.  In 
this regard, the Board notes that the RO has secured medical 
records, regarding these issues, and the veteran has 
undergone VA disability evaluation examinations.  The 
statement of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required to satisfy due process.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  



Bilateral Hearing Loss

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

It is observed that VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999. 62 Fed. Reg. 25,202-210 (May 11, 1999).  In this case, 
as the veteran's claim was filed after the June 10, 1999 
effective date, only the new regulations apply.

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  The 
assignment of a disability evaluation for hearing loss is 
thereby achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail, how 
they are applied.

The current regulations provide that hearing tests will be 
conducted without hearing aids.  It addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case. (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.).  Accordingly, the new 
regulations have not changed the substantive criteria 
directly affecting the veteran's claim.

The veteran was granted service connection for bilateral 
hearing loss in November 1972, and a noncompensable 
evaluation was assigned.  This was based on service medical 
records and an October 1972 VA examination report which 
showed defective hearing.  The noncompensable evaluation has 
remained in effect since that time.  

In July 2000, the veteran requested an increase in his 
service connected disabilities and this appeal ensued after 
the RO confirmed and continued the noncompensable evaluation.  

Private medical records show that on examination of the 
veteran in January 1997, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
75
90
LEFT
25
5
20
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
This results in Level IV hearing in both ears.  

On the authorized VA audiological evaluation in February 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
70
LEFT
10
5
15
65
65







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
This results in Level I hearing in both ears.

On the authorized audiological VA evaluation in December 
2000, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
70
70
LEFT
10
5
15
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
Moderate to severe high frequency hearing loss in both ears 
with good word understanding ability at amplified levels was 
diagnosed.  This results in Level II hearing in both ears.  

In a June 2002 letter from a private examiner to another 
private examiner, it was noted that the veteran complained of 
hearing loss.  It was stated that the veteran had a bilateral 
severe to profound high frequency sensorineural hearing loss.  
The examiner noted that the speech reception thresholds were 
borderline normal and that speech discrimination scores were 
normal. 

In May 2003, the veteran appeared before the undersigned and 
gave testimony in support of his claim.  He stated that he 
has hearing aids, and that his hearing loss affects his work, 
requiring his co-workers to assist him.  A complete 
transcript is of record.  

The Board notes that in 1997, the veteran's disability 
computed to Level IV hearing in both ears which would support 
a 10 percent evaluation.  However, on the two most recent VA 
examination reports, the findings support a noncompensable 
evaluation under DC 6100, that is, Level I hearing in both 
ears in February 1999 and Level II hearing in both ears in 
December 2002.  These findings warrant a noncompensable 
schedular evaluation for the degree of hearing impairment 
demonstrated.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral sensorineural hearing 
loss.  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating, and that he has noted 
that he must wear hearing aids.   However, as previously 
stated the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Although the veteran wears 
hearing aids, this does not affect his rating.  38 C.F.R. § 
4.85(a).  The application of the rating schedule to the test 
results clearly demonstrates that a noncompensable rating is 
warranted for bilateral hearing loss.

Perforated Right Eardrum

Pursuant to Diagnostic Code 6211, perforations of the 
tympanic membrane warrant a zero percent rating. 38 C.F.R. § 
4.87.

Diagnostic Code 6211 for perforation of a tympanic membrane 
does not provide for a rating in excess of the current 
noncompensable evaluation.  An analogous rating could be 
appropriate appropriate for this disability based upon some 
associated disability such as peripheral vestibular disorder, 
otitis media, mastoiditis, or a cholesteatoma.  Nevertheless, 
a thorough review of the competent medical evidence reflects 
that there are currently no significant residuals of the 
ruptured right  tympanic membrane.  

On VA examination in February 1999, the tympanic membrane, 
tympanum and mastoid were normal.  The examiner noted that 
there were no conditions secondary to ear disease, there was 
no active ear disease and no infections of the middle or 
inner ear.  No pertinent diagnosis was given.  

On VA examination in December 2000, examination of the 
tympanic membrane showed healed perforations, bilaterally.  
The tympanum and mastoid were within normal limits.  It was 
noted that there were no infections of the inner ear.  

In a June 2002 letter, a private examiner noted that the 
right tympanic membrane appeared normal. 

No right ear tympanic membrane impairment has been found on 
several recent examinations.  Thus, there is no basis for the 
veteran to be assigned a compensable evaluation for this 
disability.

Given the fact that there is no other currently diagnosed 
disorder of the right ear, there are no other diagnostic 
codes that are applicable. Accordingly, the Board finds that 
the current noncompensable rating under Diagnostic Code 6211 
is appropriate.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable. 38 
U.S.C.A. § 5107(b) (West 2002).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2003), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2003).  

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show that the veteran's disabilities subject him to frequent 
periods of hospitalization.  While he has stated that his 
hearing loss affects his work and requires his co-workers to 
assist him, there is no showing that his disability 
interferes with his employment to an extent greater than that 
which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  

A compensable evaluation for a perforated right eardrum is 
denied.  


REMAND

The veteran seeks increased evaluations for his shell 
fragment wound residuals of the left hip and buttocks, Muscle 
Group XVII, and for his scars of the left leg.  

A review of the record reveals that the veteran was examined 
for muscle disability evaluation by VA in December 2000.  The 
examiner noted that the veteran had injury to the gluteus 
maximus and possibly the gluteus medius.  In order to warrant 
an increased evaluation,  objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  The examiner has 
not addressed these findings.  Thus the veteran should be re-
evaluated for this disability.  In addition, the examiner 
stated that there was no nerve damage; however, on 
examination for the veteran's spine that same month, the 
examiner noted mild neurological impairment of the left thigh 
and sharp sensation the left lateral thigh calf and medial 
foot.  

Under Esteban v. Brown, 6 Vet. App. 259, 261 (1994), a 
veteran's conditions can be rated separately unless they 
constitute the same disability or the same manifestation 
under 38 C.F.R. § 4.14.  Injuries to Muscle Group XVII 
result, in pertinent part, in impairment with extending the 
hip; abducting the thigh; elevating the opposite side of the 
pelvis; tensing of fascia lata and iliotibial (Maissat's) 
band; and being in postural support of the body steadying the 
pelvis upon head of femur and condyles of femur on tibia.  
Impairment of the sciatic nerve affects different functions -
- flexing of the knee, dangling of the foot, and movement of 
the muscles below the knee.  Impairment of the posterior 
crural (femoral) nerve appears to affect the same muscles as 
impairment of Muscle Group XVII - those concerning the 
quadriceps (i.e., thigh) muscles.

Since sciatic nerve impairment and Muscle Group XVII 
impairment affect entirely different functions (Muscle Group 
XVII does not affect the knee or functions below the knee), a 
separate rating could be granted under Diagnostic Code 8520. 
Therefore, if the veteran has nerve impairment in his leg due 
to the service-connected injury, and the muscle injury and 
nerve injury affect different functions, they may be rated 
separately.   Therefore a neurological evaluation should be 
conducted.  

The veteran's scars of the left leg have been noted to be 
adherent.  The veteran has testified that the scarring is 
tender, painful and numb.  During the course of this appeal, 
the regulations regarding rating scars were revised.   The RO 
has not reviewed the veteran's disability under the new 
regulations.   

The veteran also seeks service connection for a back 
disability.  He has stated that his current back disability 
is due to an injury sustained in service, or in the 
alternative, is secondary to his service-connected shell 
fragment wound disability.  The veteran has testified that a 
private examiner has opined that his back disability is 
related to his service-connected shell fragment wound.  The 
RO has not addressed the issue of secondary service 
connection concerning the veteran's back disability.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any disability 
that is the subject of this remand.  Of 
particular interest is information 
concerning the private examiner that 
expressed an opinion concerning the 
etiology of the veteran's back 
disability.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  If the RO is unable 
to secure any records identified by the 
veteran, the veteran should be so 
informed.  

2.  The veteran should be scheduled for 
VA orthopedic, neurological and scars 
examinations for evaluation.   The claim 
file and a copy of this remand must be 
made available to each examiner for 
review and the examiners must indicate in 
the examination reports that this has 
been accomplished.  Each examiner should 
note that all indicated tests and studies 
should be conducted.  The examiners must 
render an opinion concerning the effect 
of the veteran's service-connected 
disability on his ordinary activity and 
his ability to procure and maintain 
employment.  

The orthopedic examiner should comment as 
to whether the disability associated with 
each of any affected muscle groups would 
be considered moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  The examiner 
should indicate if there is any loss of 
deep muscle fascia, muscle substance or 
normal firm resistance of muscles as 
compared to the right side.  The examiner 
should note any atrophy, and if strength 
and endurance of the left hip and buttock 
are affected.  Range of motion of the 
joints affected must be reported in 
degrees.  The examiner should also 
indicate whether the veteran has a back 
disability, and if so the etiology of 
that disability should be noted, to 
include whether it is at least as likely 
as not that any back disability found is 
due to or aggravated by the veteran's 
service connected left hip disability.  
Complete rationale must be provided for 
all opinions and conclusions offered.  

The neurological examiner should evaluate 
the veteran's shell fragment wound 
disability.  The examiner should report 
any nerve impairment and identify any 
nerves involved.  It should be noted if 
there is complete or incomplete paralysis 
of any nerve. 

The scars examiner must identify whether 
the veteran's GSW scars of the left lower 
extremity are disfiguring, poorly 
nourished, ulcerated, tender or painful 
on objective demonstration.  In addition, 
the examiner should indicate the size and 
location of each scar, whether any scar 
is deep, superficial, unstable, or 
whether any scar causes limited motion.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issues 
should be readjudicated by the RO. The RO 
must consider both the old and new rating 
criteria for scars.  The RO should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury in accordance with Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The issue 
of secondary service connection should be 
addressed, to include consideration of 
aggravation as per, Allen v. Brown, 7 
Vet. App. 439 (1995).  

To the extent that the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.




Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



